
	
		II
		111th CONGRESS
		1st Session
		S. 844
		IN THE SENATE OF THE UNITED STATES
		
			April 21, 2009
			Mr. Lautenberg (for
			 himself and Mr. Isakson) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to prevent and
		  treat diabetes, to promote and improve the care of individuals with diabetes,
		  and to reduce health disparities relating to diabetes within racial and ethnic
		  minority groups, including the African-American, Hispanic American, Asian
		  American, Native Hawaiian and Other Pacific Islander, and American Indian and
		  Alaskan Native communities.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Eliminating Disparities in
			 Diabetes Prevention Access and Care Act of 2009.
		INATIONAL
			 INSTITUTES OF HEALTH
			101.Research,
			 treatment, and education
				(a)In
			 GeneralSubpart 3 of part C of title IV of the Public Health
			 Service Act (42 U.S.C. 285c et seq.) is amended by adding at the end the
			 following new section:
					
						434B.Diabetes in
				minority populations
							(a)In
				GeneralThe Director of the National Institutes of Health shall
				expand, intensify, and support ongoing research and other activities with
				respect to pre-diabetes and diabetes, particularly type 2, in minority
				populations, including research to identify clinical, socioeconomic,
				geographical, cultural, and organizational factors that contribute to type 2
				diabetes in such populations.
							(b)Certain
				ActivitiesActivities under subsection (a) regarding type 2
				diabetes in minority populations shall include the following:
								(1)Continuing
				research on behavior and obesity, including through the obesity research center
				that is sponsored by the National Institutes of Health.
								(2)Research on
				environmental factors that may contribute to the increase in type 2
				diabetes.
								(3)Support for new
				methods to identify environmental triggers and genetic interactions that lead
				to the development of type 2 diabetes in minority newborns. Such research
				should follow the newborns through puberty, an increasingly high-risk period
				for developing type 2 diabetes.
								(4)Research to
				identify genes that predispose individuals to the onset of developing type 1
				and type 2 diabetes and to the development of complications.
								(5)Research to
				prevent complications in individuals who have already developed diabetes, such
				as research that attempts to identify the genes that predispose individuals
				with diabetes to the development of complications.
								(6)Research methods
				and alternative therapies to control blood glucose.
								(7)Support of ongoing
				research efforts examining the level of glycemia at which adverse outcomes
				develop during pregnancy and to address the many clinical issues associated
				with minority mothers and fetuses during diabetic and gestational diabetic
				pregnancies.
								(c)EducationThe
				Director of the National Institutes of Health shall—
								(1)through the
				National Center on Minority Health and Health Disparities and the National
				Diabetes Education Program—
									(A)make grants to
				programs funded under section 485F (relating to centers of excellence) for the
				purpose of establishing a mentoring program for health care professionals to be
				more involved in weight counseling, obesity research, and nutrition; and
									(B)provide for the
				participation of minority health professionals in diabetes-focused research
				programs; and
									(2)make grants for
				programs to establish a pipeline from high school to professional school that
				will increase minority representation in diabetes-focused health fields by
				expanding Minority Access to Research Careers (MARC) program internships and
				mentoring opportunities for recruitment.
								(d)DefinitionFor
				purposes of this section, the term minority population means a
				racial and ethnic minority group, as defined in section 1707(g).
							(e)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as are necessary for fiscal
				year 2010 and each subsequent fiscal
				year.
							.
				(b)Diabetes
			 Mellitus Interagency Coordinating CommitteeSection 429 of the
			 Public Health Service Act (42 U.S.C. 285c–3) is amended by adding at the end
			 the following new subsection:
					
						(c)(1)In each annual report
				prepared by the Diabetes Mellitus Interagency Coordinating Committee, the
				Committee shall include an assessment of the Federal activities and programs
				related to diabetes in minority populations. Such assessment shall—
								(A)compile the
				current activities of all current Federal health programs to allow for the
				assessment of their adequacy as a systemic method of addressing the impact of
				diabetes mellitus on minority populations;
								(B)develop strategic
				planning activities to develop an effective and comprehensive Federal plan to
				address diabetes mellitus within minority populations which will involve all
				appropriate Federal health programs and shall—
									(i)include steps to
				address issues including type 1 and type 2 diabetes in children and the
				disproportionate impact of diabetes mellitus on minority populations;
				and
									(ii)remain consistent with the programs and
				activities identified in section 399O, as well as remaining consistent with the
				intent of the Eliminating Disparities in Diabetes Prevention Access and Care
				Act of 2009; and
									(C)assess the
				implementation of such a plan throughout Federal health programs.
								(2)For the purposes
				of this subsection, the term minority population means a racial
				and ethnic minority group, as defined in section 1707(g).
							(3)For the purpose of
				carrying out this subsection, there are authorized to be appropriated such sums
				as are necessary for fiscal year 2010 and each subsequent fiscal
				year.
							.
				IICENTERS FOR
			 DISEASE CONTROL AND PREVENTION
			201.Research,
			 education, and other activitiesPart B of title III of the Public Health
			 Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317T
			 the following section:
				
					317U.Diabetes in
				minority populations
						(a)Research and
				Other Activities
							(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall conduct and support research and
				other activities with respect to diabetes in minority populations.
							(2)Certain
				activitiesActivities under paragraph (1) regarding diabetes in
				minority populations shall include the following:
								(A)Expanding the
				National Diabetes Laboratory capacity for translational research and the
				identification of genetic and im­mu­no­log­i­cal risk factors associated with
				diabetes.
								(B)Enhancing the
				National Health and Nutrition Examination Survey to include risk factors for
				type 2 diabetes and pre-diabetes with emphasis on eating and dietary habits,
				and focus, including cultural and socioeconomic factors, on Hispanic American,
				African-American, American Indian and Alaskan Native, and Asian American,
				Native Hawaiian and other Pacific Islander communities.
								(C)Further enhancing
				the National Health and Nutrition Examination Survey by over-sampling Asian
				American, Native Hawaiian, and Other Pacific Islanders in appropriate
				geographic areas to better determine the prevalence of diabetes in such
				populations as well as to improve the data collection of diabetes penetration
				disaggregated into major ethnic groups within such populations.
								(D)Within the
				Division of Diabetes Translation, providing for prevention research to better
				understand how to influence health care systems changes to improve quality of
				care being delivered to such populations, and within the Division of Diabetes
				Translation, carrying out model demonstration projects to design, implement,
				and evaluate effective diabetes prevention and control intervention for such
				populations.
								(E)Through the
				Division of Diabetes Translation, carrying out culturally appropriate
				community-based interventions designed to address issues and problems
				experienced by such populations.
								(F)Conducting applied
				research within the Division of Diabetes Translation to reduce health
				disparities within such populations with diabetes.
								(G)Conducting applied
				research on primary prevention within the Division of Diabetes Translation to
				specifically focus on such populations with pre-diabetes.
								(b)Education
							(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall direct the Division of Diabetes
				Translation to conduct and support programs to educate the public on the causes
				and effects of diabetes in minority populations.
							(2)Certain
				activitiesPrograms under paragraph (1) regarding education on
				diabetes in minority populations shall include carrying out public awareness
				campaigns directed toward such populations to aggressively emphasize the
				importance and impact of physical activity and diet in regard to diabetes and
				diabetes-related complications through the National Diabetes Education
				Program.
							(c)Diabetes; Health
				Promotion, Prevention Activities, and Access
							(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall carry out culturally appropriate
				diabetes health promotion and prevention programs for minority
				populations.
							(2)Certain
				activitiesActivities regarding culturally appropriate diabetes
				health promotion and prevention programs for minority populations shall include
				the following:
								(A)Expanding the
				Diabetes Prevention and Control Program (currently existing in all the States
				and territories) and providing funds for education and community outreach on
				diabetes.
								(B)Providing funds
				for an expansion of the Diabetes Prevention Program Initiative that focuses on
				physical inactivity and diet and its relation to type 2 diabetes within such
				populations.
								(C)Providing funds to
				strengthen existing surveillance systems to improve the quality, accuracy, and
				timeliness of morbidity and mortality diabetes data for such
				populations.
								(d)DefinitionFor
				purposes of this section, the term minority population means a
				racial and ethnic minority group, as defined in section 1707(g).
						(e)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as are necessary for fiscal
				year 2010 and each subsequent fiscal
				year.
						.
			IIIHEALTH RESOURCES
			 AND SERVICES ADMINISTRATION
			301.Research,
			 education, and other activitiesPart P of title III of the Public Health
			 Service Act is amended—
				(1)by redesignating the section 399R inserted
			 by section 2 of Public Law 110–373 as section 399S;
				(2)by redesignating
			 the section 399R inserted by section 3 of Public Law 110–374 as section 399T;
			 and
				(3)by adding at the
			 end the following new section:
					
						399U.Programs to
				educate health providers on the causes and effects of diabetes in minority
				populations
							(a)In
				generalThe Secretary, acting through the Director of the Health
				Resources and Services Administration, shall conduct and support programs
				described in subsection (b) to educate health professionals on the causes and
				effects of diabetes in minority populations.
							(b)ProgramsPrograms
				described in this subsection, with respect to education on diabetes in minority
				populations, shall include the following:
								(1)Making grants for
				diabetes-focused education classes or training programs on cultural sensitivity
				and patient care within such populations for health care providers.
								(2)Providing funds to
				community health centers for programs that provide diabetes services and
				screenings.
								(3)Providing
				additional funds for the Health Careers Opportunity Program, Centers for
				Excellence, and the Minority Faculty Fellowship Program to partner with the
				Office of Minority Health under section 1707 and the National Institutes of
				Health to strengthen programs for career opportunities within minority
				populations focused on diabetes treatment and care.
								(4)Developing a
				diabetes focus within, and providing additional funds for, the National Health
				Service Corps Scholarship program to place individuals in areas that are
				disproportionately affected by diabetes and to provide health care services to
				such areas.
								(5)Establishing a
				diabetes ambassador program for recruitment efforts to increase the number of
				underrepresented minorities currently serving in student, faculty, or
				administrative positions in institutions of higher learning, hospitals, and
				community health centers.
								(6)Establishing a
				loan repayment program that focuses on diabetes care and prevention in minority
				populations.
								.
				IVADDITIONAL
			 PROGRAMS
			401.Research,
			 education, and other activitiesPart P of title III of the Public Health
			 Service Act (42 U.S.C. 280g et seq.), as amended by section 301, is further
			 amended by adding at the end the following section:
				
					399V.Research,
				education, and other activities regarding diabetes in minority
				populations
						(a)Research and
				Other Activities
							(1)In
				generalIn addition to activities under sections 317U and 434B,
				the Secretary shall conduct and support research and other activities with
				respect to diabetes within minority populations.
							(2)Certain
				activitiesActivities under paragraph (1) regarding diabetes in
				minority populations shall include the following:
								(A)Through the
				National Center on Minority Health and Health Disparities, the Office of
				Minority Health under section 1707, the Health Resources and Services
				Administration, the Centers for Disease Control and Prevention, and the Indian
				Health Service, establishing partnerships within minority populations to
				conduct studies on cultural, familial, and social factors that may influence
				health promotion, diabetes management, and prevention.
								(B)Through the Indian
				Health Service, in collaboration with other appropriate Federal agencies,
				coordinating the collection of data on ethnic and culturally appropriate
				diabetes treatment, care, prevention, and services by health care professionals
				to the American Indian population.
								(3)Programs
				relating to clinical research
								(A)Education
				regarding clinical trialsThe Secretary shall carry out education
				and awareness programs designed to increase participation of minority
				populations in clinical trials.
								(B)Minority
				researchersThe Secretary shall carry out mentorship programs for
				minority researchers who are conducting or intend to conduct research on
				diabetes in minority populations.
								(C)Supplementing
				clinical research regarding childrenThe Secretary shall make
				grants to supplement clinical research programs to assist such programs in
				obtaining the services of health professionals and other resources to provide
				specialized care for children with type 1 and type 2 diabetes.
								(4)Additional
				programsActivities under paragraph (1) regarding education on
				diabetes in minority populations shall include providing funds for new and
				existing diabetes-focused education grants and programs for present and future
				students and clinicians in the medical field from minority populations,
				including for the following:
								(A)For Federal and
				State loan repayment programs for health profession students within communities
				of color.
								(B)For the Office of
				Minority Health under section 1707 for training health profession students to
				focus on diabetes within such populations.
								(C)For State and
				local entities to establish diabetes awareness week or day every month in
				schools, nursing homes, and colleges through partnerships with the Office of
				Minority Health under section 1707 and the Health Resources and Services
				Administration.
								(b)DefinitionFor
				purposes of this section, the term minority population means a
				racial and ethnic minority group as defined in section 1707(g).
						(c)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as are necessary for fiscal
				year 2010 and each subsequent fiscal
				year.
						.
			
